Citation Nr: 1218373	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 1986, for the award of service connection and a 70 percent rating for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 2, 1986, for the award of a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2003 and May 2004 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2010, the Veteran, accompanied by his wife and daughter, testified before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing has been associated with the claims files.

In July 2010, the Board denied the claims for an earlier effective date and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted the parties' Joint Motion for Remand.  The Court vacated and remanded the Board's July 2010 decision.  This case has been returned to the Board for disposition consistent with the Joint Motion for Remand.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks effective dates prior to April 2, 1986, for the award of service connection and a 70 percent initial rating for PTSD, and for the award of a TDIU.  The RO assigned an effective date of April 2, 1986, based on date of receipt of the application to reopen the claim for service connection for a psychiatric disability.  

The Veteran argues that, because his claim was reopened and granted based on the receipt of a service record, U.S. Field Medical Card dated February 1967, 38 C.F.R. § 3.156(c) allows for an effective of August 16, 1977, as this is the date on which VA received his original claim for service connection for psychiatric disability.

Review of the record reflects that VA received a compensation claim date stamped August 16, 1977.  Service connection for a nervous condition was denied in a Board decision dated December 3, 1979.  Following unsuccessful attempts to reopen the previously denied claim for psychiatric disability in 1979 and 1980, in an August 2003 decision, the Board granted the claim for service connection for PTSD.  In so doing, the Board acknowledged VA's receipt of a U.S. Field Medical Card indicating that the Veteran had been treated for injuries sustained during combat in 1967, and that he had been given a Permanent Order dated in March 2003 which awarded him a Purple Heart "for wounds received as a result of hostile actions in February 1967."

Generally, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2011).  A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  However, a claimant may reopen a previously-denied claim by submitting new and material evidence.  C.F.R. § 3.156(a).

After VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of C.F.R. § 3.156(a).  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, injury or disease regardless of whether such records mention the veteran by name, as long as the other requirements of this section are met; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

However, paragraph 3.156(c)(1) does not apply to records VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center or any other official source.  38 C.F.R. § 3.156(c)(2).

The effective date of an award of service connection based all or in part on the records identified in paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Here, the U.S. Field Medical Card is evidence that had not been associated with those service medical records considered by VA when the claim was previously considered and denied.  In fact, VA only became aware of this record in 2003, more than 30 years after service discharge, when the Veteran submitted a copy to VA.  In view of the circumstances, clarification is necessary as to whether the Veteran possesses the original document or a copy, and whether this evidence could have been obtained by VA when it decided the claim previously.  Therefore, the Board believes that additional development is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should ask the Veteran if he has the original DD Form 1380 (U.S. Field Medical Card).  If the Veteran does not have the original DD Form 1380, he should indicate from where and when he obtained the copy of this record.

2.  Then, the RO or the AMC should attempt to reproduce the DD Form 1380 by contacting the National Personnel Records Center and inquiring whether this document exists.

3.  The RO or the AMC should undertake any other actions it deems necessary to ascertain whether DD Form 1380 could have been obtained when the PTSD claim was previously decided.

4.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issues on appeal with consideration of 38 C.F.R. § 3.156(c).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



